                                                                        Case 19-12374-KBO          Doc 12-1    Filed 07/01/20   Page 1 of 13


                                                                                                     Claim Register
                                                                                               In re Dura Operating, LLC
                                                                                                   Case No. 19-12374
                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                       Claim No. Claim Date       Debtor         Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                             Amount                                           Amount
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                              16    10/30/2019 Dura Operating, LLC           $8,931.14                                                                         $8,931.14
Hain Capital Investors Master Fund, Ltd as Transferee of
Hexagon Metrology Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                              33     11/6/2019 Dura Operating, LLC          $62,278.00                                                                        $62,278.00
Solvay Mexicana S. de R.L. de C.V.
Solvay USA, INC
504 Carnegie Center
Princeton, NJ 08540                                               40    11/12/2019 Dura Operating, LLC          $11,766.86                                                                        $11,766.86
Hain Capital Investors Master Fund, Ltd as Transferee of Air
Charter Service, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                              43     11/7/2019 Dura Operating, LLC        $330,750.00                                                                       $330,750.00
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                                           149    11/27/2019 Dura Operating, LLC           $3,593.10                                                                         $3,593.10
Bungartz Christophersen Partnerschaft mbB
Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                          186     12/6/2019 Dura Operating, LLC          $40,548.14                                                                        $40,548.14
Fair Harbor Capital LLC as asssignee of PROXEMICS
CONSULTING
PO Box 237037
New York, NY 10023                                               189     12/9/2019 Dura Operating, LLC          $12,390.00                                                                        $12,390.00
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                            204    12/12/2019 Dura Operating, LLC          $22,909.66                                       $5,848.00                        $28,757.66
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                              210    12/12/2019 Dura Operating, LLC               $533.05                                                                        $533.05
TOAGOSEI AMERICA, INC.
1450 WEST MAIN STREET
WEST JEFFERSON, OH 43162                                         228    12/16/2019 Dura Operating, LLC          $19,151.00                                                                        $19,151.00
Parker-Hannifin Corporation
Sandra J. Sberna
Credit Analyst Corp.H.Q.
6035 Parkland Blvd.
Cleveland, OH 44124                                              236    12/16/2019 Dura Operating, LLC           $1,314.19                                                                         $1,314.19


                                                                                                      Page 1 of 13
                                                                 Case 19-12374-KBO         Doc 12-1     Filed 07/01/20   Page 2 of 13


                                                                                              Claim Register
                                                                                        In re Dura Operating, LLC
                                                                                            Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address                 Claim No. Claim Date      Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
SETSA - Sociedade de Engenharia e Transformacao, S.A.
SOCIEDADE DE ENGENHARIA E TR
RUA AUGUSTO COSTA PICASSINOS
MARINHA GRANDE 2430-463
PORTUGAL                                                  239    11/19/2019 Dura Operating, LLC        $139,200.00                                                                       $139,200.00
AMANDA BENT BOLT COMPANY
1120 CIC DRIVE
PO BOX 1027
LOGAN, OH 43138                                           258    12/17/2019 Dura Operating, LLC         $80,521.85                                                                         $80,521.85
Schneider National Inc
Attn: Credit Dept
3101 Packerland Dr
Green Bay, WI 54313                                       272    12/19/2019 Dura Operating, LLC         $69,829.91                                                                         $69,829.91
Vivacqua Law, PLLC
3101 E. Eisenhower Parkway
Ann Arbor, MI 48108                                       277    12/19/2019 Dura Operating, LLC        $452,933.00                                                                       $452,933.00
ATMOSPHERE HEAT TREATING, INC
30760 CENTURY DRIVE
WIXOM, MI 48393                                           284    12/19/2019 Dura Operating, LLC         $12,720.44                                                                         $12,720.44
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                  307    12/20/2019 Dura Operating, LLC              $0.00                                                                              $0.00
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                                310    12/23/2019 Dura Operating, LLC                                         $140,570.50                                      $140,570.50
NIAGARA LASALLE CORPORATION
1412 - 150TH STREET
HAMMOND, IN 46327                                         312    12/23/2019 Dura Operating, LLC         $18,767.41                                                                         $18,767.41
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                      320    12/23/2019 Dura Operating, LLC        $168,244.65                                       $34,455.79                      $202,700.44
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                                325    12/23/2019 Dura Operating, LLC       $1,009,455.02                                                                     $1,009,455.02




                                                                                              Page 2 of 13
                                                                     Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 3 of 13


                                                                                                    Claim Register
                                                                                              In re Dura Operating, LLC
                                                                                                  Case No. 19-12374
                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                    Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                             Amount                                           Amount
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                          326    12/23/2019 Dura Operating, LLC            $52,095.03                                       $15,572.93                        $67,667.96
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                       328    12/23/2019 Dura Operating, LLC            $70,733.54                                      $287,065.88                      $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                       329    12/23/2019 Dura Operating, LLC            $70,733.54                                      $287,065.88                      $357,799.42
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                         344    12/26/2019 Dura Operating, LLC            $26,692.58                                       $20,717.81                        $47,410.39
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                         361    12/26/2019 Dura Operating, LLC             $8,649.33                                                                          $8,649.33
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                         365    12/26/2019 Dura Operating, LLC             $1,143.51                                                                          $1,143.51
Fastoco Industries, Inc.
PO Box 141427
Grand Rapids, MI 49514-1427                                   397    12/30/2019 Dura Operating, LLC          $179,168.37                                        $61,290.16                      $240,458.53
Allitex LLC
c/o Fair harbor Capital LLC
PO Box 237037
New York, NY 10023                                            403    12/31/2019 Dura Operating, LLC            $11,456.25                                                                         $11,456.25

Antrim Machine Products, Inc. c/o Fair Harbor Capital LLC
PO box 237037
New York, NY 10023                                            413     1/2/2020     Dura Operating, LLC          $2,412.74                                                                          $2,412.74
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                                      417    12/27/2019 Dura Operating, LLC          $120,198.91                                        $25,368.12                      $145,567.03


                                                                                                     Page 3 of 13
                                                                        Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 4 of 13


                                                                                                       Claim Register
                                                                                                 In re Dura Operating, LLC
                                                                                                     Case No. 19-12374
                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                            Current Priority Current Secured                    Current Admin    Total Current
                Creditor Name and Address                      Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                             Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                                Amount                                           Amount
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                             420    12/27/2019 Dura Operating, LLC                                            $25,000.00                                         $25,000.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                                      432    12/30/2019 Dura Operating, LLC                                $0.00                                                               $0.00
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                           436    12/30/2019 Dura Operating, LLC             $5,973.48                                                                          $5,973.48
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                                 442    12/30/2019 Dura Operating, LLC             $3,160.17                                                                          $3,160.17
Fair Harbor Capital LLC assignee of Orbis (aka ORBIS DIV OF
MENASHA CORP)
PO Box 237037
New York, NY 10023                                               452    12/31/2019 Dura Operating, LLC            $76,967.08                                                                         $76,967.08
Total Quality Logistics, LLC
Attn: Joseph Wells, Asst. Corp. Counsel
4289 Ivy Pointe Blvd.
Cincinnati , OH 45245                                            453    12/31/2019 Dura Operating, LLC            $76,251.38                                                        $28,768.65     $105,020.03

Fair Harbor Capital LLC assignee of Cedillo Enterprises Inc.
PO Box 237037
New York, NY 10023                                               458    12/31/2019 Dura Operating, LLC            $31,652.50                                                                         $31,652.50
Dura Operating, LLC c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                               461    12/31/2019 Dura Operating, LLC            $15,920.00                                                                         $15,920.00
Bungartz Christophersen Partnerschaft mbB
Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                          464     1/2/2020     Dura Operating, LLC         $84,997.84                                                                         $84,997.84
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                                       466     1/2/2020     Dura Operating, LLC       $141,212.35                                        $58,021.94                      $199,234.29




                                                                                                        Page 4 of 13
                                                                     Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 5 of 13


                                                                                                    Claim Register
                                                                                              In re Dura Operating, LLC
                                                                                                  Case No. 19-12374
                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                    Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                             Amount                                           Amount
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                    467     1/2/2020     Dura Operating, LLC       $277,020.15                                        $40,433.20                      $317,453.35

Coastal Automation and Supply c/o Fair Harbor Capital LLC
P.O. Box 237037
New York, NY 10023                                            468     1/2/2020     Dura Operating, LLC          $4,858.40                                                                          $4,858.40
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                    477     1/2/2020     Dura Operating, LLC       $128,484.94                                        $26,056.21                      $154,541.15
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                             490     1/3/2020     Dura Operating, LLC         $92,863.99                                                                         $92,863.99
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                                          507     1/3/2020     Dura Operating, LLC         $12,079.34                                                                         $12,079.34
Laurent & Charras
c/o Lippes Mathias Wexler Friedman LLP
Attn: John A. Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                             522     1/2/2020     Dura Operating, LLC       $148,049.46                                                                        $148,049.46
VM COMP
114 BUCURESTI-PITESTI RD.
STEFANESTI - ARGES 117715
ROMANIA                                                       524     1/2/2020     Dura Operating, LLC          $7,176.14                                                                          $7,176.14
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                             531     1/3/2020     Dura Operating, LLC         $44,507.97                                                                         $44,507.97
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                537     1/3/2020     Dura Operating, LLC       $244,554.52                                       $149,565.58                      $394,120.10
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                                          549     1/3/2020     Dura Operating, LLC         $18,817.70                                        $9,176.05                        $27,993.75


                                                                                                     Page 5 of 13
                                                         Case 19-12374-KBO            Doc 12-1     Filed 07/01/20   Page 6 of 13


                                                                                        Claim Register
                                                                                  In re Dura Operating, LLC
                                                                                      Case No. 19-12374
                                                                                             Current General                                  Current 503(b)(9)
                                                                                                             Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address        Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                              Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                 Amount                                           Amount
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                               556     1/3/2020     Dura Operating, LLC       $4,125,242.00                                                                     $4,125,242.00
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                              570     1/3/2020     Dura Operating, LLC         $94,406.43                                        $8,688.64       $12,150.03     $115,245.10
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                        586     1/3/2020     Dura Operating, LLC        $396,092.55                                       $43,456.85                      $439,549.40
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                             587     1/3/2020     Dura Operating, LLC         $62,794.37                                                                         $62,794.37
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                           597     1/6/2020     Dura Operating, LLC          $1,435.29                                                                          $1,435.29
THE ACME SPRING C LIMITED
BRANDON WAY
WEST MIDLANDS
WEST BROMWICH B70 9PQ
UNITED KINGDOM                                    599     1/3/2020     Dura Operating, LLC         $15,500.00                                                                         $15,500.00
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                 603     1/2/2020     Dura Operating, LLC          $3,242.26                                                                          $3,242.26
Spring Dynamics Inc.
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                        608     1/6/2020     Dura Operating, LLC         $64,950.31                                       $11,180.75                        $76,131.06
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       615     1/3/2020     Dura Operating, LLC              $0.00                           $0.00                             $0.00            $0.00


                                                                                         Page 6 of 13
                                                   Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 7 of 13


                                                                                  Claim Register
                                                                            In re Dura Operating, LLC
                                                                                Case No. 19-12374
                                                                                       Current General                                  Current 503(b)(9)
                                                                                                       Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                        Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                           Amount                                           Amount
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                 619     1/3/2020     Dura Operating, LLC              $0.00                           $0.00                             $0.00            $0.00
Wald, LLC
W. Timothy Miller, Taft Law
425 Walnut St., Suite 1800
Cincinnati, OH 45103                        621     1/3/2020     Dura Operating, LLC         $95,649.35                                                                         $95,649.35
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                        631     1/6/2020     Dura Operating, LLC         $68,154.00                                       $12,000.00                        $80,154.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                 632     1/3/2020     Dura Operating, LLC              $0.00                           $0.00                             $0.00            $0.00
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                        634     1/6/2020     Dura Operating, LLC       $409,645.54                                                                        $409,645.54
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                      640     1/6/2020     Dura Operating, LLC         $44,994.68                                       $40,944.50                        $85,939.18
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                         656     1/6/2020     Dura Operating, LLC         $13,382.61                                                                         $13,382.61
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                          662     1/2/2020     Dura Operating, LLC          $7,109.38                                          $553.86                         $7,663.24
FABRICATED MATERIALS INC
2554 S ROCHESTER RD
ROCHESTER HILLS, MI 48307-3817              674     1/3/2020     Dura Operating, LLC          $4,369.49                                                                          $4,369.49
EFC INTERNATIONAL, INC.
1940 CRAIGSHIRE ROAD
ST. LOUIS, MO 63146                         678     1/3/2020     Dura Operating, LLC       $173,522.93                                                                        $173,522.93




                                                                                   Page 7 of 13
                                                                    Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 8 of 13


                                                                                                   Claim Register
                                                                                             In re Dura Operating, LLC
                                                                                                 Case No. 19-12374
                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                        Current Priority Current Secured                    Current Admin    Total Current
                Creditor Name and Address                  Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                         Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                            Amount                                           Amount
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                         679     1/6/2020     Dura Operating, LLC                                               $0.00                       $50,000.00       $50,000.00
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          683     1/6/2020     Dura Operating, LLC          $3,512.00                                                                          $3,512.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                  693     1/3/2020     Dura Operating, LLC              $0.00                            $0.00                            $0.00            $0.00
Wells Fargo Equipment Finance, Inc.
c/o Wells Fargo Vendor Financial Services LLC
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                       694     1/6/2020     Dura Operating, LLC                                         $181,777.62                                      $181,777.62
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                          696     1/6/2020     Dura Operating, LLC          $4,777.00                                                                          $4,777.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                         701     1/6/2020     Dura Operating, LLC                                               $0.00                       $50,000.00       $50,000.00
Adient PLC, on behalf of itself and its subsidiaries and
affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                          703     1/6/2020     Dura Operating, LLC              $0.00                            $0.00                            $0.00            $0.00
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                                715     1/3/2020     Dura Operating, LLC       $271,578.75                                        $68,243.13                      $339,821.88
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                         729     1/6/2020     Dura Operating, LLC                                               $0.00                                             $0.00




                                                                                                    Page 8 of 13
                                                              Case 19-12374-KBO            Doc 12-1    Filed 07/01/20    Page 9 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  732     1/6/2020     Dura Operating, LLC                                              $0.00                                              $0.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    745     1/6/2020     Dura Operating, LLC         $46,500.00                                                                         $46,500.00
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   749     1/6/2020     Dura Operating, LLC       $275,372.33                                       $141,415.94                      $416,788.27
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    750     1/6/2020     Dura Operating, LLC         $12,287.50                                                                         $12,287.50
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                                     758     1/3/2020     Dura Operating, LLC                $0.00                                                                            $0.00
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    763     1/6/2020     Dura Operating, LLC         $61,388.80                                                                         $61,388.80
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    766     1/6/2020     Dura Operating, LLC              $706.20                                                                         $706.20
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    775     1/6/2020     Dura Operating, LLC          $1,728.00                                                                          $1,728.00
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    785     1/6/2020     Dura Operating, LLC              $864.18       $61.93                            $61.93                          $988.04
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    787     1/6/2020     Dura Operating, LLC         $57,639.79                                       $44,860.68          $764.40     $103,264.87



                                                                                              Page 9 of 13
                                                                 Case 19-12374-KBO          Doc 12-1      Filed 07/01/20    Page 10 of 13


                                                                                                 Claim Register
                                                                                           In re Dura Operating, LLC
                                                                                               Case No. 19-12374
                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                      Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                 Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                       Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                          Amount                                           Amount
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                      790     1/6/2020     Dura Operating, LLC        $46,847.56                                                                          $46,847.56
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        798     1/6/2020     Dura Operating, LLC         $2,445.00                                         $1,222.50                         $3,667.50
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                       799     1/6/2020     Dura Operating, LLC      $1,484,996.56                                                                      $1,484,996.56
MG MACHINE
LISA KNIGHT
PO BOX 620
1232 E. CAMBRIDGE
BELTON, MO 64012                                           816     1/6/2020     Dura Operating, LLC             $336.00                                                                          $336.00
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        820     1/6/2020     Dura Operating, LLC             $932.40                                                                          $932.40
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        826     1/6/2020     Dura Operating, LLC         $3,800.00                                                                           $3,800.00
MARSH INDUSTRIES INC
49680 LEONA DR
CHESTERFIELD, MI 48051-2475                                830     1/7/2020     Dura Operating, LLC         $4,970.00                                                                           $4,970.00
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                        831     1/6/2020     Dura Operating, LLC       $120,331.60                                                                        $120,331.60
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        839     1/6/2020     Dura Operating, LLC         $3,754.94                                                            $158.96        $3,913.90
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        844     1/6/2020     Dura Operating, LLC             $794.47                                         $124.02                          $918.49
MISCHKE, RON
CUSTOMER SUPPORT ENGINEERING
4125 DOUGALL AVE.
WINDSOR, ON N9GIX5
CANADA                                                     849     1/6/2020     Dura Operating, LLC         $2,560.00                                                                           $2,560.00


                                                                                                Page 10 of 13
                                                               Case 19-12374-KBO          Doc 12-1      Filed 07/01/20    Page 11 of 13


                                                                                               Claim Register
                                                                                         In re Dura Operating, LLC
                                                                                             Case No. 19-12374
                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                    Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address               Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                     Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                        Amount                                           Amount
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      854     1/6/2020     Dura Operating, LLC        $56,125.00                                                                          $56,125.00
CRG Financial LLC (As Assignee of Cornerstone Rack &
Tooling LLC)
100 Union Avenue
Cresskill, NJ 07626                                      855     1/6/2020     Dura Operating, LLC        $24,653.00                                                                          $24,653.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      856     1/6/2020     Dura Operating, LLC         $5,750.00                                                                           $5,750.00
Ace Machine & Metal Fab Co
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      862     1/6/2020     Dura Operating, LLC        $37,280.27                                         $3,510.00          $656.25       $41,446.52
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      863     1/6/2020     Dura Operating, LLC        $10,875.00                                                                          $10,875.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      869     1/6/2020     Dura Operating, LLC             $690.00                                                                          $690.00
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                      871     1/6/2020     Dura Operating, LLC         $5,174.81                                                            $997.20        $6,172.01
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      875     1/6/2020     Dura Operating, LLC             $825.00                                                                          $825.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                           884     1/6/2020     Dura Operating, LLC       $244,554.52                                       $149,565.58                      $394,120.10
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                       886     1/6/2020     Dura Operating, LLC         $8,903.62                                                                           $8,903.62



                                                                                              Page 11 of 13
                                                                Case 19-12374-KBO          Doc 12-1      Filed 07/01/20    Page 12 of 13


                                                                                                Claim Register
                                                                                          In re Dura Operating, LLC
                                                                                              Case No. 19-12374
                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                     Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address                 Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                      Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                         Amount                                           Amount
Ankura Trust Company, LLC as Agent under that certain
Credit Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                        888     1/6/2020     Dura Operating, LLC               $0.00                $105,811,286.74                                     $105,811,286.74
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                                    909     1/6/2020     Dura Operating, LLC         $1,364.75                                                                            $1,364.75
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                      912     1/6/2020     Dura Operating, LLC       $599,145.00                                                                         $599,145.00
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                       925     1/6/2020     Dura Operating, LLC             $615.00                                                                           $615.00
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       927     1/6/2020     Dura Operating, LLC        $12,632.45                                         $7,731.02        $2,500.65        $22,864.12
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       928     1/6/2020     Dura Operating, LLC             $656.92                                                                           $656.92
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       937     1/6/2020     Dura Operating, LLC             $772.20                                                                           $772.20
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                        960     1/10/2020 Dura Operating, LLC          $245,533.95                                       $122,758.30                       $368,292.25
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                                         962     1/13/2020 Dura Operating, LLC           $86,747.69                                                                           $86,747.69
TRIGO Quality Soultions US Inc.
50459 CENTRAL INDUSTRIAL DR
SHELBY TOWNSHIP, MI 48315                                 970     1/17/2020 Dura Operating, LLC           $26,024.53                                                                           $26,024.53
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
C/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                      975     1/22/2020 Dura Operating, LLC          $275,372.33                                       $141,415.94                       $416,788.27



                                                                                               Page 12 of 13
                                                             Case 19-12374-KBO         Doc 12-1      Filed 07/01/20    Page 13 of 13


                                                                                            Claim Register
                                                                                      In re Dura Operating, LLC
                                                                                          Case No. 19-12374
                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                 Current Priority Current Secured                    Current Admin    Total Current
             Creditor Name and Address              Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                  Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                     Amount                                           Amount
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                                984     1/24/2020 Dura Operating, LLC                           $84,949.00                                                          $84,949.00
BOURNS, INC
1200 COLOMBIA AVE
RIVERSIDE, CA 92507                                   999     2/6/2020     Dura Operating, LLC         $5,392.80                                                                           $5,392.80
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                       1014    2/19/2020 Dura Operating, LLC           $16,397.85       $1,091.21                                                          $17,489.06
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                             1026    3/10/2020 Dura Operating, LLC            $3,096.20                                                                           $3,096.20
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                            1027    3/17/2020 Dura Operating, LLC          $542,513.77                                       $505,015.17                     $1,047,528.94
ENGINEERED CUSTOM LUBRICANTS
3851 EXCHANGE AVE
AURORA, IL 60504                                      1029    3/26/2020 Dura Operating, LLC            $3,209.40                                                                           $3,209.40
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                                1035    4/10/2020 Dura Operating, LLC                                $0.00                                                               $0.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                    1036    4/20/2020 Dura Operating, LLC          $382,113.75                                       $112,758.30                      $494,872.05
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                    1038    4/20/2020 Dura Operating, LLC          $382,113.75                                       $112,758.30                      $494,872.05




                                                                                           Page 13 of 13
